 



Exhibit 10.4

THE GOLDMAN SACHS
AMENDED AND RESTATED STOCK INCENTIVE PLAN
OUTSIDE DIRECTOR 20__ RSU AWARD AGREEMENT

This Award Agreement sets forth the terms and conditions of an Award of RSUs
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”) as of [date, 20   ].

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement which are not defined in this Award Agreement have the meanings as
used or defined in the Plan.

2. Award. [•] RSUs are subject to this Award. Each RSU constitutes an unfunded
and unsecured promise of GS Inc. to deliver (or cause to be delivered) to you,
subject to the terms of this Award Agreement, one share of Common Stock (the
“Share”) (or cash or other property equal to the Fair Market Value thereof) on
the Delivery Date as provided herein. Until such delivery, you have only the
rights of a general unsecured creditor and no rights as a shareholder of GS Inc.
This Award is subject to all terms and provisions of the Plan and this Award
Agreement.

3. Delivery.

(a) In General. Except as provided below in this Paragraph 3 and subject to
Paragraphs 6 and 7, the Delivery Date shall be on the last Business Day in May
in the year following the year in which you cease to be a director of the Board.
The Firm may deliver cash or other property in lieu of all or any portion of the
Shares otherwise deliverable on the Delivery Date. Unless otherwise determined
by the Committee, or as otherwise provided in this Award Agreement, delivery of
Shares shall be effected by book-entry credit to the Custody Account or to a
brokerage account approved by the Firm. No delivery of Shares shall be made
unless you have timely established the Custody Account or such other brokerage
account as is approved by the Firm. You shall be the beneficial owner of any
Shares properly credited to the Custody Account or delivered to a brokerage
account approved by the Firm. You shall have no right to any dividend or
distribution with respect to such Shares if the record date for such dividend or
distribution is prior to the date the Custody Account or such other brokerage
account as is approved by the Firm is properly credited with such Shares.

(b) Death. Notwithstanding any other provision of this Award Agreement, if you
die prior to the Delivery Date, the Shares (or cash or other property in lieu of
all or any portion thereof) corresponding to your Outstanding RSUs shall be
delivered to the representative of your estate as soon as practicable after the
date of death and after such documentation as may be requested by the Committee
is provided to the Committee.

 



--------------------------------------------------------------------------------



 



4. Dividend Equivalent Rights. Prior to the delivery of Shares (or cash or other
property in lieu thereof) pursuant to this Award Agreement, at or after the time
of distribution of any regular cash dividend paid by GS Inc. in respect of the
Common Stock, you shall be entitled to receive an amount in cash or other
property equal to such regular cash dividend payment that would have been made
in respect of the Shares not yet delivered, as if the Shares had been actually
delivered.

5. Non-transferability. Except as may otherwise be provided by the Committee,
the limitations set forth in Section 3.5 of the Plan shall apply. Any assignment
in violation of the provisions of this Paragraph 5 shall be void.

6. Conflicted Employment. Notwithstanding anything in this Award Agreement to
the contrary, if you accept employment at a governmental agency, self-regulatory
organization, or other employer and as a result of such new employment the Firm
determines that your continued holding of your Outstanding RSUs would violate
standards of ethical conduct applicable to you (“Conflicted Employment”), then
you shall receive, at the sole discretion of the firm, either a lump sum cash
payment or a delivery of the underlying Shares in respect of your then
Outstanding RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment;
provided, however, that payment or delivery as a result of this Paragraph shall
be made only at such time and if and to the extent as would not result in the
imposition of any additional tax under Section 409A of the Code.

7. Withholding, Consents and Legends.

(a) The delivery of Shares is conditioned on your satisfaction of any applicable
withholding taxes in accordance with Section 3.2 of the Plan, provided that the
Committee may determine not to apply the minimum withholding rate specified in
Section 3.2.2 of the Plan.

(b) Your rights in respect of the RSUs are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as defined in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable, and by accepting this Award, you agree to the matters described in
Section 3.3.3(d) of the Plan.

(c) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable. GS Inc. may advise the transfer agent to place a stop order against
any legended Shares.

8. Successors and Assigns of GS Inc. The terms and conditions of this Award
Agreement shall be binding upon and shall inure to the benefit of GS Inc. and
its successors and assigns.

2



--------------------------------------------------------------------------------



 



9. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement in any respect in accordance
with Section 1.3 of the Plan, and the Board may amend the Plan in any respect in
accordance with Section 3.1 of the Plan. Notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(h) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent (or the consent of your estate, if such consent
is obtained after your death), except that the Committee reserves the right to
accelerate the delivery of the Shares and in its discretion provide that such
Shares may not be transferable until the Delivery Date. Any amendment of this
Award Agreement shall be in writing signed by an authorized member of the Board
or any other person or persons authorized by the Board.

10. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

11. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

IN WITNESS WHEREOF, GS Inc. and you have caused this Award Agreement to be duly
executed and delivered.

Date:

            THE GOLDMAN SACHS GROUP, INC.
 
 
    By:         Name:   [Name]      Title:   [Title]     

Accepted and Agreed: 
 
 

         
By:
       
 
       
 
       [name of director]    

3